Citation Nr: 0508336	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of an 
appendectomy. 


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1947 to October 1951.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In October 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  In VA appeal cancellation form dated in January 2005, the 
veteran affirmatively withdrew his appeal.

2.  There currently is no justiciable case or controversy for 
active consideration by the Board in connection with this 
appeal.


CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or controversy 
remains before the Board at this time. 38 U.S.C.A. §§ 7102, 
7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 
20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs . 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal. 38 
U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a notice of disagreement or substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).  

In a VA appeal cancellation form dated in January 2005, the 
veteran indicated that he wished to withdraw his pending 
appeal.  Based upon the foregoing, the Board finds that the 
veteran has elected to withdraw his appeal pursuant to 38 
U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made 
a specific request in writing to withdraw such appeal. 

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.

For the reasons stated above, and in view of the absence of 
any justiciable question, the appeal must therefore be 
dismissed.

Because the veteran has clearly expressed his intentions to 
withdraw his claims on appeal, the provisions of the Veterans 
Claims Assistance Act of 2000 and its implementing 
regulations are not for application in this case.



ORDER

The appeal is dismissed.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


